Exhibit 10.1

GOLDMAN SACHS FINANCIAL MARKETS, L.P. | 1 NEW YORK PLAZA | NEW YORK, NEW YORK
10004 |TEL: (212) 902-1000

Opening Transaction

To:

National Financial Partners Corp.
787 Seventh Avenue, 11th Floor
New York, New York 10019

From:

Goldman Sachs Financial Markets, L.P.

Re:

Convertible Bond Hedge Transaction

Ref. No:

SDB1624135469

Date:

January 17, 2007

 

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman Sachs Financial
Markets, L.P. (“Dealer”) and National Financial Partners Corp. (“Counterparty”).
Dealer is acting as principal and Goldman, Sachs & Co. (“GS&Co.”), its
affiliate, is acting as agent for Dealer and Counterparty for each Transaction
under this Master Confirmation and the related Supplemental Confirmation. Dealer
is not a member of the Securities Investor Protection Corporation. This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1.             This Confirmation is subject to, and incorporates, the
definitions and provisions of the 2000 ISDA Definitions (including the Annex
thereto) (the “2000 Definitions”) and the definitions and provisions of the 2002
ISDA Equity Derivatives Definitions (the “Equity Definitions”, and together with
the 2000 Definitions, the “Definitions”), in each case as published by the
International Swaps and Derivatives Association, Inc. (“ISDA”). In the event of
any inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the First Supplemental Indenture to be dated as of
January 22, 2007 between Counterparty and Wells Fargo Bank, National
Association, as trustee (the “Indenture”) relating to the USD200,000,000
principal amount of 0.75% convertible senior notes due February 1, 2012 (the
“Convertible Debentures”). In the event of any inconsistency between the terms
defined in the Indenture and this Confirmation, this Confirmation shall govern.
For the avoidance of doubt, (i) the Transaction shall be the only transaction
under the Agreement; and (ii) references herein to sections of the Indenture are
based on the draft of the Indenture most recently reviewed by the parties at the
time of execution of this Confirmation. If any relevant sections of the
Indenture are changed, added or renumbered between the execution of this
Confirmation and the execution of the Indenture, the parties will amend this
Confirmation in good faith to preserve the economic intent of the parties.
Furthermore, for the avoidance of doubt, even if all Convertible Debentures
cease to be outstanding prior to the Expiration Date (as set forth below), for
purposes of the references herein to sections of the Indenture, the Convertible
Debentures shall be deemed to remain outstanding. The parties further
acknowledge that references to the Indenture herein are references to the
Indenture as in effect on the date of its execution and if the Indenture is
amended following its execution, any such amendment will be disregarded for
purposes of this Confirmation unless the parties agree otherwise in writing. The
Transaction is subject to early unwind if the closing of the Convertible
Debentures is not consummated for any reason, as set forth below in Section
8(k).

 

--------------------------------------------------------------------------------



Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 1992 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form on the date hereof (but without any Schedule
except for (i) the election of Loss and Second Method and US Dollars (“USD”) as
the Termination Currency, (ii) the replacement of the word “third” in the last
line of Section 5(a)(i) with the word “first” and (iii) the election that the
“Cross Default” provisions of Section 5(a)(vi) shall apply to Counterparty, with
a “Threshold Amount” of USD10 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2.      The Transaction constitutes a Share Option Transaction for purposes of
the Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

 

 

 

Trade Date:

January 17, 2007

 

 

Effective Date:

January 22, 2007 or such other date as agreed by the parties.

 

 

Option Style:

American

 

 

Option Type:

Call

 

 

Seller:

Dealer

 

 

Buyer:

Counterparty

 

 

Shares:

The Common Stock of Counterparty, par value USD 0.10 per share (Ticker Symbol:
“NFP”).

 

 

Number of Options:

The number of Convertible Debentures in denominations of USD1,000 principal
amount issued by Counterparty on the closing date for the initial issuance of
the Convertible Debentures; provided that the Number of Options shall be
automatically increased as of the date of exercise by GS&Co. and UBS Securities
LLC, as representatives of the Underwriters (as defined in the Underwriting
Agreement), of its option pursuant to Section 2 of the Underwriting Agreement
dated as of January 17, 2007 between Counterparty and GS&Co. and UBS Securities
LLC as representatives of the Underwriters party thereto (the “Underwriting
Agreement”) by the number of Convertible Debentures in denominations of USD1,000
principal amount issued pursuant to such exercise (such Convertible Debentures,
the “Additional Convertible Debentures”). For the avoidance of doubt, the Number
of Options outstanding shall be reduced by each exercise of Options hereunder.

 



2

 

--------------------------------------------------------------------------------



 

 

Option Entitlement:

As of any date, a number of Shares per Option equal to the Conversion Rate (as
defined in the Indenture, but without regard to any adjustments to the
Conversion Rate pursuant to Sections 12.01(e) or 12.04(f) of the Indenture) as
of such date.

 

 

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement as
of such date.

 

 

Number of Shares:

The product of the Number of Options and the Option Entitlement.

 

 

Premium:

USD48,600,000.00 (Premium per Option USD243.00); provided that if the Number of
Options is increased pursuant to the proviso to the definition of “Number of
Options” above, an additional Premium equal to the product of the number of
Options by which the Number of Options is so increased and the Premium per
Option shall be paid on the Additional Premium Payment Date.

 

 

Premium Payment Date:

 

The Effective Date

 

 

Additional Premium Payment Date:

The closing date for the purchase and sale of the Additional Convertible
Debentures.

 

 

Exchange:

New York Stock Exchange

 

 

Related Exchange:

All Exchanges

 

Procedures for Exercise:

 

 

 

 

Independent Threshold Date:

The earlier to occur of (x) any Conversion Date (as defined below) that is not
also an Exercise Date and (y) the first Exercise Date on which Counterparty
exercises a number of Options not equal to the number of Relevant Convertible
Debentures (as defined below) in denominations of USD1,000 principal amount
submitted for conversion on such date, if any, in accordance with the terms of
the Indenture.

 

 

Conversion Date:

Each “Conversion Date”, as defined in the Indenture, occurring during the
Exercise Period for Convertible Debentures other than Convertible Debentures
with respect to which Counterparty makes the direction described in Section
12.02(a)(iii) of the Indenture and the financial institution designated by
Counterparty accepts such Convertible Debentures in accordance with Section
12.02(a)(iii) of the Indenture (such Convertible Debentures, other than those
excluded above, the “Relevant Convertible Debentures” for such Conversion Date).
For the avoidance of doubt, Convertible Debentures are “accepted” for purposes
of the foregoing upon the earlier of the declaration of the designated financial
institution’s agreement to exchange such Convertible Debentures or delivery of
such Convertible Debentures to such financial institution for purposes of such
exchange.

 

 



3

 

--------------------------------------------------------------------------------



 

 

Exercise Period:

The period from and excluding the Trade Date to and including the Expiration
Date.

 

 

Expiration Date:

The second Scheduled Trading Day immediately preceding February 1, 2012.

 

 

Scheduled Trading Day:

 

As defined in the Indenture

 

 

Multiple Exercise:

Applicable

 

 

Minimum Number of Options:

 


Zero

 

 

Maximum Number of Options:

 


Number of Options

 

 

Integral Multiple:

One

 

 

Automatic Exercise:

Applicable; subject to the provisions of “Notice of Exercise” below.

 

 



4

 

--------------------------------------------------------------------------------



 

 

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, (x) in order
to exercise any Options on any Exercise Date that precedes the Independent
Threshold Date, Counterparty must notify Dealer in writing prior to 5:00 PM, New
York City time, on the Exchange Business Day prior to the first Scheduled
Trading Day of the “Observation Period”, as defined in the Indenture, relating
to the Relevant Convertible Debentures converted on the Conversion Date on which
such Exercise Date occurs (the “Notice Deadline”) of (i) the relevant Exercise
Date, (ii) the number of Options being exercised on such Exercise Date and, for
each holder of Convertible Debentures being converted on such Exercise Date, the
aggregate principal amount of the Convertible Debentures held by such holder
that will be so converted, (iii) the scheduled settlement date under the
Indenture for the Relevant Convertible Debentures converted on the Conversion
Date on which such Exercise Date occurs, (iv) the first day of the relevant
Observation Period and (v) the applicable Cash Percentage (as defined in the
Indenture); provided that, notwithstanding the foregoing, such notice shall be
effective so long as it relates to an Exercise Date that precedes the
Independent Threshold Date and the notice is given after the Notice Deadline but
prior to 5:00 PM (New York City time) on the fifth Exchange Business Day of such
Observation Period and prior to the Independent Threshold Date (it being
understood that such delayed notice does not itself cause the Independent
Threshold Date to occur), in which event the Calculation Agent shall have the
right to adjust the Delivery Obligation as appropriate to reflect the additional
costs (including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer or any of its affiliates in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of its not having received such notice prior to the Notice Deadline; and (y) in
order to exercise any Options on any Exercise Date that is or is following the
Independent Threshold Date, Counterparty must notify Dealer in writing prior to
5:00 PM, New York City time, on the Exchange Business Day prior to the first
Scheduled Trading Day of the “Observation Period”, as defined in the Indenture,
determined as if the Exercise Date were a Conversion Date, of (i) the relevant
Exercise Date, (ii) the number of Options being exercised on such Exercise Date,
(iii) the first day of the Observation Period (determined in accordance with
Section 1.01 of the Indenture for Relevant Convertible Debentures for the
corresponding Conversion Date, if any, or, if such Exercise Date did not occur
on a Conversion Date for Relevant Convertible Debentures, determined in
accordance with Section 1.01 of the Indenture as if such Exercise Date were a
Conversion Date) and (iv) the applicable Cash Percentage and, with respect to
this clause (y) except in relation to any Exercise Date occurring during the
period from and including the 25th Scheduled Trading Day prior to February 1,
2012 to and including the Expiration Date, Counterparty shall also make in such
notice written representations, warranties and agreements set forth in Section
7(a)(i) hereof. Notwithstanding the foregoing, in respect of Options with an
Exercise Date on or following the 25th Scheduled Trading Day prior to February
1, 2012, (a) the Notice Deadline shall be the Scheduled Trading Day immediately
following the relevant Exercise Date and the content of such notice shall be as
set forth in clauses (x)(i) and (x)(ii) or (y)(i) and (y)(ii) above, as
applicable, and (b) Counterparty shall notify Dealer of the applicable Cash
Percentage on the date it notifies the Trustee (as defined in the Indenture)
thereof, but in no event later than the 25th Scheduled Trading Day prior to
February 1, 2012. For the avoidance of doubt, if an exercise of Options is in
connection with a conversion of the Relevant Convertible Debentures,
Counterparty shall designate the Exercise Date in its Notice of Exercise as the
corresponding Conversion Date.

 

 

 

5

 

--------------------------------------------------------------------------------





Dealer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:



To:



Goldman, Sachs & Co.
One New York Plaza
New York, NY 10004

 

 

 

 

 

 

 

Attn:

Equity Operations:
Options and Derivatives

 

Telephone:

(212) 902-8996

 

Facsimile:

(212) 902-0112

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

Attn:

Tracey McCabe
Equity Capital Markets

 

Telephone:

(212) 357-0428

 

Facsimile:

(212) 902-3000

 

 

 

 



6

 

--------------------------------------------------------------------------------



 

Settlement Terms:

 

 

 

Settlement Date:

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares or cash to be delivered under the Relevant Convertible
Debentures under the terms of the Indenture; in respect of any other Exercise
Date, the date one Settlement Cycle immediately following the relevant
Observation Period.

 

 

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty, on the related Settlement
Date, a number of Shares and/or an amount of cash, as determined by the
Calculation Agent (and, if such Exercise Date does not occur on a Conversion
Date or, if the number of Options being exercised on such Exercise Date differs
from the number of the Relevant Convertible Debentures for the Conversion Date
that coincides with such Exercise Date, as if such Exercise Date were a
Conversion Date for a number of Relevant Convertible Debentures equal to the
number of Options being exercised on such Exercise Date), to be equal to (i) a
number of Shares equal to the aggregate number of Shares that Counterparty is
(or would have been) obligated to deliver to the holder(s) of the Relevant
Convertible Debentures for such Conversion Date pursuant to Section 12.02 of the
Indenture (rounded down to the nearest whole number); (ii) an amount of cash, if
any, in USD in lieu of any fractional Share resulting from rounding of such
aggregate number of Shares valued at the Relevant Price on the last day of the
relevant Observation Period; and/or (iii) the aggregate amount of cash that
Counterparty is (or would have been) obligated to deliver in lieu of “Maximum
Deliverable Shares”, as defined in the Indenture (other than in lieu of
fractional Shares if any Shares will be delivered under clause (i) above) to the
holder(s) of the Relevant Convertible Debentures for such Conversion Date
pursuant to election described in Section 12.02(a)(ii) of the Indenture
(collectively, the “Convertible Obligation”); provided that such obligation
shall be determined excluding any Shares or cash that Counterparty is (or would
have been) obligated to deliver to holder(s) of the Relevant Convertible
Debentures as a result of any adjustments to the Conversion Rate pursuant to
Section 12.01(e) or 12.04(f) of the Indenture. For the avoidance of doubt, if
the “Daily Conversion Value”, as defined in the Indenture, is (or would have
been) less than or equal to USD50 for each of the VWAP Trading Days, as defined
in the Indenture, occurring in the relevant Observation Period, Dealer will have
no delivery obligation hereunder.

 



7

 

--------------------------------------------------------------------------------



 

 

Notice of Delivery Obligation:

No later than the later of (1) the relevant Exercise Date and (2) the Exchange
Business Day immediately following the last day of the Observation Period,
Counterparty shall give Dealer notice of the final number of Shares and/or the
amount of cash comprising the relevant Convertible Obligation; provided that,
with respect to any Exercise Date occurring during the period from and including
the 25th Scheduled Trading Day prior to February 1, 2012 to and including the
Expiration Date, Counterparty may provide Dealer with a single notice of the
aggregate number of Shares and/or the amount of cash comprising the Convertible
Obligations for all Exercise Dates occurring during such period (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise or Dealer’s obligations with respect to Delivery Obligation,
each as set forth above, in any way).

 

 

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of the Shares.

 

 

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares in certificated form representing the Number
of Shares to be Delivered to Counterparty in lieu of delivery through the
Clearance System.

 

Adjustments:

 

 

 

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in Sections 12.04(a), (b), (c), (d) or (e) of
the Indenture, the Calculation Agent shall make the corresponding adjustment in
respect of any one or more of the Number of Options, the Option Entitlement and
any other variable relevant to the exercise, settlement or payment of the
Transaction, to the extent an analogous adjustment is made under the Indenture.
Immediately upon the occurrence of any Adjustment Event, Counterparty shall
notify the Calculation Agent of such Adjustment Event; and once the adjustments
to be made to the terms of the Indenture and the Convertible Debentures in
respect of such Adjustment Event have been determined, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
adjustments.

 

 

 

 

 

8

 

--------------------------------------------------------------------------------





Extraordinary Events:

 

 

 

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in Section 12.10 of the
Indenture.

 

 

Consequences of Merger Events:

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction, to
the extent an analogous adjustment is made under the Indenture; provided that
such adjustment shall be made without regard to any adjustment to the Conversion
Rate for the issuance of additional Shares as set forth in Sections 12.01(e) of
the Indenture.

 

 

Notice of Merger Consideration:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event no later than the later of the date the
Counterparty has such information and the Merger Date) notify the Calculation
Agent of the weighted average of the types and amounts of consideration received
by the holders of Shares entitled to receive cash, securities or other property
or assets with respect to or in exchange for such Shares in any Merger Event who
affirmatively make such an election.

 

 

Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, the American Stock Exchange, the NASDAQ Global
Select Market or the NASDAQ Global Market (or their respective successors); if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall thereafter
be deemed to be the Exchange.

 

 

 

 

 

9

 

--------------------------------------------------------------------------------





Additional Disruption Events:

(a)          Change in Law:

 

Applicable

(b)          Insolvency Filing:

Applicable

Hedging Party:

Dealer

Determining Party:

For all applicable Additional Disruption Events, Dealer

Non-Reliance:

Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:


Applicable

 

Additional Acknowledgments:

Applicable

3.           Calculation Agent:

Dealer.

4.           Account Details:

Dealer Payment Instructions:



Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021

 

Counterparty Payment Instructions:

 

To be provided by Counterparty.

5.           Offices:

The Office of Dealer for the Transaction is:

One New York Plaza, New York, New York 10004

The Office of Counterparty for the Transaction is:

787 Seventh Avenue, 11th Floor, New York, New York 10019

 

6.           Notices: For purposes of this Confirmation:

(a)          Address for notices or communications to Counterparty:

 

To:

National Financial Partners Corp.

 

787 Seventh Avenue, 11th Floor

 

New York, New York 10019

 

 

Attn:

Office of General Counsel

Telephone:

212-301-4050

Facsimile

212-301-4151

 

 

 

 

(b)          Address for notices or communications to Dealer:

To:

Goldman, Sachs & Co.

 

One New York Plaza

 

New York, NY 10004

 

 

Attn:

Equity Operations: Options and Derivatives

Telephone:

(212) 902-1981

Facsimile:

(212) 428-1980/1983

 

 

With a copy to:

Attn:

Tracey McCabe

Equity Capital Markets

Telephone:

(212) 357-0428

Facsimile:

(212) 902-3000

 

 

 

 

10

 

--------------------------------------------------------------------------------





 

7.

Representations, Warranties and Agreements:

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Counterparty represents and warrants to
and for the benefit of, and agrees with, Dealer as follows:

(i)            On the Trade Date and each date on which Counterparty delivers a
Notice of Exercise relating to an Exercise Date that is or is following the
Independent Threshold Date (other than any such Exercise Date occurring during
the period from and including the 25th Scheduled Trading Day prior to February
1, 2012 to and including the Expiration Date) (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) the registration statement filed by
Counterparty with the Securities and Exchange Commission (“SEC”) and became
effective in accordance with the Securities Act of 1933, as amended (the
“Securities Act”), including all the documents filed by Counterparty pursuant to
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and
incorporated by reference therein, does not contain any untrue statement of a
material fact or any omission of a material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.

(ii)           On the Trade Date, neither Counterparty nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument, other than the
Transaction) purchase, offer to purchase, place any bid or limit order that
would effect a purchase of, or commence any tender offer relating to, any Shares
(or an equivalent interest, including a unit of beneficial interest in a trust
or limited partnership or a depository share) or any security convertible into
or exchangeable or exercisable for Shares, except pursuant to the Stock Purchase
Agreement dated January 15, 2007 between Counterparty and Apollo Investment Fund
IV, L.P. and Apollo Overseas Partners IV, L.P.

(iii)          Without limiting the generality of Section 13.1 of the Equity
Definitions, Counterparty acknowledges that Dealer is not making any
representations or warranties with respect to the treatment of the Transaction
under FASB Statements 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(iv)          Without limiting the generality of Section 3(a)(iii) of the
Agreement, the Transaction will not violate Rule 13e-1 or Rule 13e-4 under the
Exchange Act.

(v)           Prior to the Trade Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

(vi)          Counterparty is not entering into this Confirmation to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for Shares) or to raise or depress or otherwise manipulate
the price of the Shares (or any security convertible into or exchangeable for
Shares) or to otherwise violate the Exchange Act.

(vii)         Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended (the “1940 Act”).

(viii)        On the Trade Date, the Premium Payment Date and the Additional
Premium Payment Date, if any, (A) the assets of Counterparty at their fair
valuation exceed the liabilities of Counterparty, including contingent
liabilities, (B) the capital of Counterparty is adequate to conduct the business
of Counterparty and (C) Counterparty has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

(ix)          The representations and warranties of Counterparty set forth in
Section 3 of the Agreement and Section 1(a) of the Underwriting Agreement are
true and correct as of the Trade

 

11

 

--------------------------------------------------------------------------------



Date, the Effective Date and the Additional Premium Payment Date and are hereby
deemed to be repeated to Dealer as if set forth herein.

(x)           Counterparty understands that no obligations of Dealer to it
hereunder will be entitled to the benefit of deposit insurance and that such
obligations will not be guaranteed by any affiliate of Dealer or any
governmental agency.

(b)           Each of Dealer and Counterparty agrees and represents that it is
an “eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)           Each of Dealer and Counterparty acknowledges that the offer and
sale of the Transaction to it is intended to be exempt from registration under
the Securities Act, by virtue of Section 4(2) thereof. Accordingly, Counterparty
represents and warrants to Dealer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d)           Each of Dealer and Counterparty agrees and acknowledges (A) that
this Confirmation is (i) a “securities contract,” as such term is defined in
Section 741(7) of Title 11 of the United States Code (the “Bankruptcy Code”),
with respect to which each payment and delivery hereunder is a “settlement
payment,” as such term is defined in Section 741(8) of the Bankruptcy Code, and
(ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“transfer,” as such term is defined in Section 101(54) of the Bankruptcy Code,
and (B) that Dealer is entitled to the protections afforded by, among other
sections, Section 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the
Bankruptcy Code.

(e)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

(f)           Counterparty shall deliver to Dealer an opinion of counsel, dated
as of the Trade Date and reasonably acceptable to Dealer in form and substance,
with respect to the matters set forth in Section 3(a) of the Agreement.

8. Other Provisions:

(a)           Right to Extend. Dealer may postpone any Settlement Date or any
other date of delivery by Dealer, with respect to some or all of the relevant
Options, if Dealer determines, in its reasonable discretion, that such extension
is reasonably necessary or appropriate to preserve Dealer’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions or to enable
Dealer to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer.

(b)           Additional Termination Events. The occurrence of (i) an event of
default with respect to Counterparty under the terms of the Convertible
Debentures as set forth in Section 5.01 of the Indenture that results in an
acceleration of the Convertible Debentures pursuant to the terms of the
Indenture or (ii) an Amendment Event shall be an Additional Termination Event
with respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

 

12

 

--------------------------------------------------------------------------------



“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Debentures governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Debentures (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Debentures to amend, in each case without the prior
consent of Dealer, such consent not to be unreasonably withheld.

(c)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Dealer shall owe Counterparty any amount
pursuant to Section 12.2 of the Equity Definitions and “Consequences of Merger
Events” above, or Sections 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
(except in the event of a Merger Event, Insolvency or Nationalization, in which
the consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, by 4:00 P.M. New York City time on the
Merger Date, Announcement Date or Early Termination Date, as applicable (“Notice
of Share Termination”). Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, Announcement Date or Early Termination Date, as applicable:

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization or Merger Event, one Share or a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Insolvency, Nationalization or Merger Event. If such Insolvency, Nationalization
or Merger Event involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

Applicable

 

13

 

--------------------------------------------------------------------------------



Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Buyer is the issuer of any Share
Termination Delivery Units (or any part thereof).

(d)           Disposition of Hedge Shares. Counterparty hereby agrees that if,
in the good faith reasonable judgment of Dealer, the Shares (the “Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the U.S. public market by Dealer without
registration under the Securities Act, Counterparty shall, at its election: (i)
in order to allow Dealer to sell the Hedge Shares in a registered offering, make
available to Dealer an effective registration statement under the Securities Act
to cover the resale of such Hedge Shares and (A) enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered offering, (B) provide accountant’s
“comfort” letters in customary form for registered offerings of equity
securities, (C) provide disclosure opinions of nationally recognized outside
counsel to Counterparty reasonably acceptable to Dealer, (D) provide other
customary opinions, certificates and closing documents customary in form for
registered offerings of equity securities and (E) afford Dealer a reasonable
opportunity to conduct a “due diligence” investigation with respect to
Counterparty customary in scope for underwritten offerings of equity securities;
provided, however, that if Dealer, in its sole reasonable discretion, is not
satisfied with access to due diligence materials, the results of its due
diligence investigation, or the procedures and documentation for the registered
offering referred to above, then clause (ii) or clause (iii) of this Section
8(d) shall apply at the election of Counterparty; (ii) in order to allow Dealer
to sell the Hedge Shares in a private placement, use its best efforts to enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities, in
form and substance satisfactory to Dealer, including customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Dealer, due diligence rights (for Dealer or any designated buyer
of the Hedge Shares from Dealer), opinions and certificates and such other
documentation as is customary for private placements agreements, all reasonably
acceptable to Dealer (in which case, the Calculation Agent shall make any
adjustments to the terms of the Transaction that are necessary, in its
reasonable judgment, to compensate Dealer for any discount from the public
market price of the Shares incurred on the sale of Hedge Shares in a private
placement); or (iii) purchase the Hedge Shares from Dealer at the VWAP Price on
such Exchange Business Days, and in the amounts, requested by Dealer. “VWAP
Price” means, on any Exchange Business Day, the per Share volume-weighted
average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page
NFP.N <equity> VAP (or any successor thereto) in respect of the period from 9:30
a.m. to 4:00 p.m. (New York City time) on such Exchange Business Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Exchange Business Day, as determined by the Calculation Agent using a
volume-weighted method). For the avoidance of doubt, Counterparty is not
obligated to purchase Shares under any circumstances under this Section 8(d)
unless it elects to do so pursuant to Section 8(d)(iii).

 

14

 

--------------------------------------------------------------------------------



(e)           Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if, following such
repurchase, the Notice Percentage as determined on such day is (i) greater than
4.0% and (ii) greater by 0.5% than the Notice Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Notice Percentage as of the date hereof).
The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(e) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, the 1940 Act
and the Investment Advisers Act of 1940, as amended, relating to or arising out
of such failure. If for any reason the foregoing indemnification is unavailable
to any Indemnified Party or insufficient to hold harmless any Indemnified Party,
then Counterparty shall contribute, to the maximum extent permitted by law, to
the amount paid or payable by the Indemnified Party as a result of such loss,
claim, damage or liability. In addition, Counterparty will reimburse any
Indemnified Party for all expenses (including reasonable counsel fees and
expenses) as they are incurred (after notice to Counterparty) in connection with
the investigation of, preparation for or defense or settlement of any pending or
threatened claim or any action, suit or proceeding arising therefrom, whether or
not such Indemnified Party is a party thereto and whether or not such claim,
action, suit or proceeding is initiated or brought by or on behalf of
Counterparty. This indemnity shall survive the completion of the Transaction
contemplated by this Confirmation and any assignment and delegation of the
Transaction made pursuant to this Confirmation or the Agreement shall inure to
the benefit of any permitted assignee of Dealer.

(f)            Transfer and Assignment. Neither party may transfer any of its
rights or obligations under the Transaction without the prior written consent of
the non-transferring party; provided that Dealer may transfer or assign without
any consent of Counterparty its rights and obligations hereunder, in whole or in
part, to any of its affiliates whose obligations hereunder would be guaranteed
by The Goldman Sachs Group, Inc.; provided further that at any time at which (i)
the Equity Percentage exceeds 9.0% or (ii) Dealer Group, directly or indirectly,
owns, controls or holds with the power to vote (as such terms are used in
Section 2(a)(3) of the 1940 Act) in excess of 4.0% of the number of Shares
outstanding (either such condition described in clause (i) or (ii), an “Excess
Ownership Position”), if Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after its commercially reasonable efforts on pricing terms
reasonably acceptable to Dealer such that the Equity Percentage is reduced to
9.0% or less or Dealer Group’s direct or indirect ownership, control or holding
with the power to vote is reduced to 4.0% or less, as the case may be, Dealer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(c) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
subject to aggregation with Dealer beneficially own (within the meaning of
Section 13 of the Exchange Act) (collectively, “Dealer Group”) on such day and
(B) the denominator of which is the number of Shares outstanding on such day.
Dealer agrees that Dealer Group shall use commercially reasonable efforts, in
consultation with counsel as to legal and regulatory issues, to hedge its
exposure to the Transaction and to manage its other positions through the use of
cash-settled swaps or other derivative instruments to the extent necessary to
avoid the occurrence of an Excess Ownership Position. Counterparty may transfer
or assign its rights and obligations hereunder and under the Agreement, in whole
or in part, to any party with the consent of Dealer, such consent not to be
unreasonably withheld.

 

15

 

--------------------------------------------------------------------------------



(g)           Staggered Settlement. If as of any Exchange Business Day during
the relevant “Conversion Reference Period”, as defined in the Indenture, (i) the
Staggered Settlement Equity Percentage is greater than 4.0% or (ii) Dealer,
directly or indirectly, owns, controls or holds with the power to vote (as such
terms are used in Section 2(a)(3) of the 1940 Act) in excess of 4.0% of the
number of Shares outstanding, Dealer may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares on
two or more dates (each, a “Staggered Settlement Date”) or at two or more times
on the Nominal Settlement Date as follows:

(i)        in such notice, Dealer will specify to Counterparty the related
Staggered Settlement Dates (each of which will be on or prior to such Nominal
Settlement Date, but not prior to the beginning of such “Conversion Reference
Period”) or delivery times and how it will allocate the Shares it is required to
deliver under “Delivery Obligation” (above) among the Staggered Settlement Dates
or delivery times; and

(ii)        the aggregate number of Shares that Dealer will deliver to
Counterparty hereunder on all such Staggered Settlement Dates and delivery times
will equal the number of Shares that Dealer would otherwise be required to
deliver on such Nominal Settlement Date.

The “Staggered Settlement Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the sum of (i) the
number of Shares that Dealer or any of its affiliates subject to aggregation
with Dealer beneficially own (within the meaning of Section 13 of the Exchange
Act) on such day, other than any Shares so owned as a hedge of the Transaction,
and (ii) the Number of Shares hereunder and (B) the denominator of which is the
number of Shares outstanding on such day.

(h)           Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(i)            No Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.

(j)            Equity Rights. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Counterparty’s bankruptcy. For the avoidance of doubt, the parties agree that
the preceding sentence shall not apply at any time other than during
Counterparty’s bankruptcy to any claim arising as a result of a breach by
Counterparty of any of its obligations under this Confirmation or the Agreement.

(k)           Early Unwind. In the event the sale by Counterparty of the
Convertible Debentures is not consummated with the Underwriters party to the
Underwriting Agreement pursuant to the Underwriting Agreement for any reason by
the close of business in New York on January 22, 2007 (or such later date as
agreed upon by the parties, which in no event shall be later than January 26,
2007) (January 22, 2007 or such later date being the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and the Transaction and all of the respective rights and obligations
of Dealer and Counterparty thereunder shall be cancelled and terminated.
Following such termination and cancellation, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.

(l)     Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

16

 

--------------------------------------------------------------------------------



9. Additional Provisions. Counterparty understands and agrees that GS&Co. will
act as agent for both parties with respect to the Transaction. GS&Co. is so
acting solely in its capacity as agent for Counterparty and Dealer pursuant to
instructions from Counterparty and Dealer. GS&Co. shall have no responsibility
or personal liability to either party arising from any failure by either party
to pay or perform any obligation under the Transaction. Each party agrees to
proceed solely against the other to collect or recover any amount owing to it or
enforce any of its rights in connection with or as a result of the Transaction.

Notwithstanding any provisions of the Agreement, all communications relating to
the Transaction or the Agreement shall be transmitted exclusively through GS&Co.
at One New York Plaza, New York, New York 10004, Telephone No. (212) 902-1981,
Facsimile No. (212) 428-1980/1983.

Other Remuneration. GS&Co. received other remuneration from Dealer in relation
to the Transaction. The amount and source of such other remuneration will be
furnished upon written request. The time of the Transaction is available upon
request.

For the avoidance of doubt, no collateral is required to be posted by
Counterparty in respect of this Transaction. Dealer hereby notifies Counterparty
that, with respect to any collateral posted with it, (i) except as otherwise
agreed in writing between Dealer and Counterparty, Dealer may repledge or
otherwise use any collateral delivered to Dealer by Counterparty in its
business; (ii) in the event of Dealer’s failure, Counterparty will likely be
considered an unsecured creditor of Dealer as to all such collateral then
controlled by Dealer; (iii) the Securities Investor Protection Act of 1970 (15
U.S.C. 78aaa through 78lll) does not protect Counterparty with respect to any
such collateral deposited with Dealer; and (iv) such collateral will not be
subject to the requirements of and customer protections afforded by the
Securities and Exchange Commission customer protection rules and Rules 8c-1,
15c2-1, 15c3-2 and 15c3-3 under the Exchange Act.

10. Arbitration.

(a)           All parties to this Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.

(b)           Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

(c)           The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.

(d)           The arbitrators do not have to explain the reason(s) for their
award.

(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Counterparty is a member of the organization sponsoring the arbitration
facility, in which case all arbitrators may be affiliated with the securities
industry.

(f)           The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)           The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this Confirmation.

 

17

 

--------------------------------------------------------------------------------



(h)           Counterparty agrees that any and all controversies that may arise
between Counterparty and Dealer, including, but not limited to, those arising
out of or relating to the Agreement or the Transaction hereunder, shall be
determined by arbitration conducted before The New York Stock Exchange, Inc.
(“NYSE”) or NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR
decline to hear the matter, before the American Arbitration Association, in
accordance with their arbitration rules then in force. The award of the
arbitrator shall be final, and judgment upon the award rendered may be entered
in any court, state or federal, having jurisdiction.

(i)            No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Counterparty is
excluded from the class by the court.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

Yours faithfully,

 

 

 

 

GOLDMAN SACHS FINANCIAL MARKETS, L.P.

 

 

 

 

 

 

 

 

By: Goldman Sachs Financial Markets, LLC,
general partner

 

 

 

 

 

 

 

 

By: 


/s/ Conrad Langenegger

 

 

 

Name:

Conrad Langenegger

 

 

 

Title:

Vice President

 

 

 

 

Agreed and accepted by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.

 

 

 

By: 


/s/ Mark C. Biderman

 

 

 

Name:

Mark C. Biderman

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

18

 

 